       Case 7:15-cr-00176-KMK Document 413 Filed 10/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X
                                                                                                         1^ 11^
 UNITED STATES OF AMERICA,                                      CONSENT TO PROCEED BY
                                                                VIDEO OR TELE CONFERENCE
                      -against-
                                                                7:15"cr"176-KMK

Christian Minaya
              Defendant(s).
                                                    -X


Defendant Christian Minaya hereby voluntarily consents to participate in the following
proceeding via [X] videoconferencing or tXJ teleconferencing:


D Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


D Guilty Plea/Change of Plea Hearing

|X| Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel


                                                                           Digitally signed by JOHN S.
                                                     JOHNS.                WALLENSTEIN.ESQ.
                                                     WALLENSTEIN, ESQ. Date2020'1a15 08:46:46
/9/ 0 ^ ^ ^ M^. ^ -i ^
Defendant's Signature ^ \%/"'"- S^}^'               Defendant's Counsel's Signature
(Judge may obtain verbal cbnsent on
Record and Sign for Defendant)
CHRISTIAN MINAYA                                    JOHN S. WALLENSTEIN

Print Defendant's Name                              Print Counsel's Name




This procpeding was conducted by reliable video q

 i&/;$| 7^c>
Datd                                                          net Judg^/tJ.S. Magistrate Judge
